DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 9-12, 14, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US20180013404, hereinafter Kawasaki) in view of Takano (JP2007134370, hereinafter Takano).
Regarding claim 1, Kawasaki discloses an acoustic wave device (41) comprising: an element substrate (11)  that includes a first main surface and a second main surface facing away from each other and a side surface connecting the first main surface and the second main surface to each other and that has piezoelectricity at least partially (LN, LT, paragraph 0043); a functional electrode (idt 3) that is provided on the first main surface of the element substrate; an extended wiring line (5, 6, 7, 8, 10, 11)  that is electrically connected to the functional electrode and that extends from the first main surface to the side surface of the element substrate; an external terminal that is electrically connected to the extended wiring line and that is provided directly or indirectly on the second main surface of the element substrate (paragraph 0057).
Kawasaki fails to disclose a first resin portion that seals the acoustic wave device and a second resin portion that is provided at least between the extended wiring line provided on the side surface and the first resin portion; wherein the second resin portion has a lower Young's modulus than the first resin portion. 
Takano discloses an acoustic device comprising a substrate, a functional electrode and a first resin portion (10) that seals the acoustic wave device and a second resin portion (16) that is provided between the first resin layer (10) and the acoustic element; wherein the second resin portion (16) has a lower Young's modulus than the first resin portion (10). Takano discloses that by providing the modulus of elasticity of the cushion (16) lower than the modulus of elasticity of the resin (10), damage, such as strain and cracks, can be prevented. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to protect the acoustic wave device with a first and a second resin portions and to prevent cracks and strain on the electronic component.
Regarding claim 3, Kawasaki discloses a cover layer, the functional electrode is an IDT electrode and the cover layer covers the IDT electrode. The combination of Kawasaki with the resin layers of Takano would result in the resin layers covering the whole structure including the IDT electrodes.
Regarding claim 5, the element substrate includes at least a supporting substrate and a piezoelectric layer that is provided directly or indirectly on the supporting substrate; when the element substrate is viewed in a cross section from a direction perpendicular to the first main surface, a side surface of the piezoelectric layer is located on an inner side of the side surface of the element substrate; and the extended wiring line extends from the second main surface to the side surface of the piezoelectric layer and the side surface of the element substrate.
Regarding claim 9, the element substrate is bonded to one main surface of a mount substrate with the external terminal interposed therebetween. Fig. 2 of Takano shows the resin layer covering the main surface of the mount substrate.
Regarding claims 10 and 11, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 12, Kawasaki discloses an acoustic wave device (41) comprising: an element substrate (11)  that includes a first main surface and a second main surface facing away from each other and a side surface connecting the first main surface and the second main surface to each other and that has piezoelectricity at least partially (LN, LT, paragraph 0043); a functional electrode (idt 3) that is provided on the first main surface of the element substrate; an extended wiring line (5, 6, 7, 8, 10, 11)  that is electrically connected to the functional electrode and that extends from the first main surface to the side surface of the element substrate; an external terminal that is electrically connected to the extended wiring line and that is provided directly or indirectly on the second main surface of the element substrate (paragraph 0057).
Kawasaki fails to disclose a first resin portion that seals the acoustic wave device and a second resin portion that is provided at least between the extended wiring line provided on the side surface and the first resin portion; wherein the second resin portion has a lower filler content than the first resin portion. 
Takano discloses an acoustic device comprising a substrate and a functional electrode and a first resin portion (10) that seals the acoustic wave device and a second resin portion (16) that is provided to cover the periphery of the first resin layer (10); wherein the second resin portion (16) has a lower filler content than the first resin portion (10). Takano discloses the filler comprising Si)2 and the mixing ratio between 80-90%. Takano discloses that by providing the modulus of elasticity of the buffer layer (16) lower than the modulus of elasticity of the resin (10), damage, such as strain and cracks, can be prevented. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to protect the acoustic wave device with a first and a second resin portions and to prevent cracks and strain on the electronic component as disclosed by Takano.
Regarding claim 14, Kawasaki discloses a cover layer, the functional electrode is an IDT electrode and the cover layer covers the IDT electrode. The combination of Kawasaki with the resin layers of Takano would result in the resin layers covering the whole structure including the IDT electrodes.
Regarding claim 16, the element substrate includes at least a supporting substrate and a piezoelectric layer that is provided directly or indirectly on the supporting substrate; when the element substrate is viewed in a cross section from a direction perpendicular to the first main surface, a side surface of the piezoelectric layer is located on an inner side of the side surface of the element substrate; and the extended wiring line extends from the second main surface to the side surface of the piezoelectric layer and the side surface of the element substrate.
Regarding claim 20, the element substrate is bonded to one main surface of a mount substrate with the external terminal interposed therebetween. Fig. 2 of Takano shows the resin layer covering the main surface of the mount substrate.
Regarding claims 21 and 22, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Allowable Subject Matter
Claims 2, 4, 6-8, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the structural arrangement of the invention as described in 2, 4, 6-8, 13, 15, and 17-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furihata discloses a surface acoustic wave device comprising a resin covering. Kikuchi discloses an acoustic wave device with a resin layer used as a bonding layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837